Citation Nr: 1123940	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $20,818.00 (US dollars).  


(The issues of entitlement to service connection chronic obstructive pulmonary disease and the residuals of hepatitis B and C are discussed in a separate action issued by the Board.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Committee on Waivers and Compromises (Committee) of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  That action denied the Veteran's request for a waiver of recovery of an overpayment.

The Veteran has claimed, in March 2010, that he now suffers from a psychiatric disorder, to include anxiety and depression.  A review of the claims folder indicates that this claim has not been processed by the RO.  Thus, this matter is referred back to the RO for appropriate action and adjudication.  


FINDINGS OF FACT

1.  The RO determined that the Veteran was entitled to nonservice-connected pension benefits effective August 30, 2004.  

2.  The Veteran was incarcerated during the period extending from November [redacted], 2006, to June [redacted], 2008.  

3.  VA received notification from the Veteran in March 2007 that he was incarcerated.  Despite this notification, the VA did not timely terminate the payment of the Veteran's nonservice-connected pension benefits.  

4.  Because of the Veteran's incarceration, an overpayment of benefits in the amount of $20,818.00 (US dollars) was produced.

5.  No fraud, misrepresentation or bad faith on the part of the Veteran, with respect to the creation of the debt, has been evidenced.

6.  Creation of the debt for the period extending from March 7, 2007, to June [redacted], 2008, was due to the VA's inactions.  

7.  Creation of the debt for the period extending from January [redacted], 2007, to March 7, 2007, was due to the Veteran's actions.  

8.  Recovery of the debt would cause a financial hardship on the Veteran, and, as such, recovery would be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA nonservice-connected pension benefits in the amount of $20,818.00 (US dollars) is not statutorily precluded.  38 U.S.C.A. § 5302(a) (West 2002).

2.  Recovery of the overpayment of VA nonservice-connected pension benefits in the calculated amount of $20,818.00 (US dollars) would be contrary to the standards of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.962, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; this issue rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board need not consider VA's application of the VCAA at this time.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran has come before the Board expressing disagreement with having to repay an overpayment of nonservice-connected pension benefits funds.

The RO determined that the Veteran was eligible for nonservice-connected pension benefits, effective August 30, 2004, by way of a September 2004 rating decision.  In calculating the amount that the Veteran was eligible for, the RO noted that the Veteran was unmarried and without dependents.  In March 2007, VA received written notification from the Veteran that he was incarcerated as of November [redacted], 2006.  More specifically, the letter read as follows:

	. . . I am disable[d] and I received a[n] NSC pension for the V.A.
	I wish to avoid an over-payment due to being in prison.  I was convicted in Richmond County on October [redacted], 2006.  I was place[d] in [the] custody of the Georgia Dept. of Corrections on November [redacted], 2006.  I sent you a letter notifying you of my circumstances in December 2006.
	I don't wish to have a huge over-payment of my benefits, so I can resume them upon my release in Sept. 2007.

....

P.S.  This is my 2nd notification. 

The receipt stamps on the letter indicate that the letter was received at the Atlanta Regional Office (RO) on March 7, 2007, and then at the Philadelphia RO and Insurance Center (ROIC) on April 5, 2007.  The referenced first notification letter is not of record.  

Despite being incarcerated, the Veteran did not attempt to return any of the monies that he received.  Instead, he purportedly gave the money to his brother who deposited the funds in an account registered to the brother.  The record indicates that, after confirming the incarceration, the RO wrote the Veteran a letter in September 2008 that it would be terminating the Veteran's pension benefits for the time he was incarcerated for a felony.  The Veteran was further told by the RO that because the Veteran received benefits for a time period that he was not eligible for such benefits, an overpayment had been created.  Since an overpayment was created, the RO further stated that unless the Veteran was granted a waiver, he would have to repay the debt.

The VA Debt Management Center in St. Paul, Minnesota, then sent a letter to the Veteran in December 2008 informing him that as a result of the Veteran's incarceration, he had been sent $20,818.00 (US dollars) more than he was entitled to receive.  As such, the VA intended to withhold benefits until the amount he was overpaid was recouped.

Upon being notified of the creation of the debt, the Veteran asked that he still be allowed to receive the pension and that $100.00 (US dollars) a month be taken from the pension amount to repay the overpayment.  The RO reviewed his request and then stated that due to the large amount of the overpayment, the proposed payment amount was insufficient and, instead, the amount that would be taken from the monthly pension amount would be $486.00 (US dollars).  Subsequently the Veteran asked that the debt be waived by the VA.  The Veteran's file was reviewed and it was determined that the Veteran had received $20,818.00 (US dollars) in benefits that he was, by law, not entitled thereto.  Subsequently, the Committee on Waivers and Compromises determined that a waiver was not appropriate in the Veteran's case.  Such a determination was made in August 2009.  In denying the request, the Committee noted the following:

	. . . Since there is no such finding [of fraud, misrepresentation, or bad faith on the part of the veteran] in this case, consideration was then given as to whether or not collection of this overpayment would be against equity and good conscience. . .  

According to 38 U.S.C. Sec. 1505 and 38 C.F.R. 3.666, any individual receiving non-service connected pension, who is imprisoned in a federal, state, or local penal institution in excess of 60 days due to the conviction for a felony or misdemeanor, shall have his/her pension terminated effective the 61st day of incarceration.

The overpayment was created because of your incarceration.  Therefore, you are at fault for the creation of the debt.  The financial information you submitted shows that repayment of the debt would pose some degree of financial hardship.  However, since you were not entitled to benefits while incarcerated, failure to make restitution would result in an unfair gain to you at the expense of the government, causing unjust enrichment.

After weighing the applicable elements mentioned above, the Committee decided that collection of this debt would not be against equity and good conscience.  

The Veteran has argued that he cannot afford to repay the overpayment, that he needs the pension funds to nominally survive/live, and that repayment of the monies would cause a severe hardship.  

Pursuant to 38 C.F.R. § 3.666, any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will have their pension payments discontinued.  See 38 C.F.R. § 3.666 (2010).  Reduction in compensation beginning on the 61st day of incarceration for conviction of a felony, regardless of pending or future appeals, or the financial needs of the incarcerated veteran.

The Veteran has not disputed that he was convicted of a felony and incarcerated from November [redacted], 2006, to June [redacted], 2008, and that the conviction caused him to be incarcerated for more than 61 days.  Under the terms of 38 C.F.R. §3.666, January [redacted], 2007, the 61st day of incarceration, was the proper date for the discontinuance of his pension benefits.  VA audits have determined that the amount that the Veteran was overpaid in disability compensation benefits for the time in question was $20,818.00 (US dollars).  The Veteran has not disagreed with this computated amount.  

As reported above, this matter was referred to the Committee for review of the Veteran's request for waiver of recovery of the $20,818.00 (US dollars) overpayment in disability compensation created as a result of the Veteran's incarceration for felony convictions.

A waiver of recovery of an overpayment of disability pension benefits may be authorized in a case in which recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2010).  However, recovery of an overpayment of disability compensation benefits may not be waived where there is an indication of fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2010).  Bad faith generally is an unfair or deceptive dealing by one who seeks to gain at another's expense; there need not be an actual fraudulent intent, but merely an intent to seek an unfair advantage with knowledge of the likely consequences, and a subsequent loss to the Government.  38 C.F.R. § 1.965(b)(2) (2010).

The Board recognizes that the Commission on Waiver of Indebtedness has issued a determination as to whether fraud, misrepresentation, or bad faith on the part of the veteran caused the creation of the overpayment.  The Board agrees with the Commission and finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.

Having determined there was no fraud, misrepresentation, or bad faith on the appellant's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2010).  Pursuant to 38 C.F.R. § 1.965 (2010), the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a) (2010).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965(a) (2010) requires consideration of each of the following factors, which are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 
(2)  Balancing of faults.  Weighing fault of the debtor against VA fault. 
(3)  Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 
(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  
(5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 
(6)  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (2010); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was minimally at fault in the creation of the overpayment.  The record reflects that the Veteran received VA pension benefits for the whole period of time in which he was incarcerated.  This fault is mitigated by the fact that the record clearly shows that on at least one occasion, and perhaps a second occasion, the Veteran notified the VA that he was incarcerated.  Once the VA was notified that the Veteran was in jail, pension payments to the Veteran should have been terminated in accordance with 38 C.F.R. § 3.666.  In other words, when the Veteran notified the Atlanta RO in March 2007 that he was incarcerated, the RO could not simply ignore the Veteran's letter.  It had a duty to cease all payments to the Veteran.  The Veteran is at least minimally at fault because he continued to accept benefits to which he was not entitled (even if they were forwarded to his brother).  The question of fault is a different question than that of fraud or bad faith.  In this case, when he continued to accept the monies even though he knew that they should be stopped and returned to the VA, he was at least minimally at fault in the creation of the debt.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2) (2010).  The Board finds that the Veteran's fault is mitigated by the failure of VA to ignore the Veteran's letter to it and to continue paying the benefits.  If VA, either the RO in Atlanta or Philadelphia, had acted promptly once it became aware that the Veteran was incarceration, the overpayment would have been significantly minimized.  The Veteran's statements in this regard are very credible.  The Board finds, therefore, that taken as a whole, the fault on the part of the VA outweighs the fault on the part of the Veteran in the creation of the debt for the period extending from the receipt of the notification letter on March 7, 2007, to June [redacted], 2008.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  As correspondence contained in the claims folder clearly shows that the Veteran attempted to notify the VA of his incarceration but that the RO did nothing to stop any payments being made to the Veteran, the Board finds that the presumption does not apply because the RO failed in the performance of its duties.  

The Board has also considered whether waiver of recovery of the debt would constitute unjust enrichment by creating an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled.  The Veteran was paid more than he was entitled under VA law because he failed to immediately inform the VA that he was incarcerated.  While the Veteran has asserted that he provided notification to the VA shortly after he was incarcerated in November 2006, a copy of that notification does not appear in the claims folder.  Although the Veteran has been very credible in his assertions that he provided such a notification to the VA, the Board must rely on the evidence contained in the claims folder. 

Nevertheless, the Veteran has submitted statements and financial status reports indicating limited income.  This information suggests and insinuates that the repayment of the funds for the period extending from January [redacted], 2007, to March 7, 2007, and from March 7, 2007, to June [redacted], 2008, would deprive him of basic necessities.  The financial data indicates that the Veteran lives on a very fixed income and that he is totally disabled.  In light of the above circumstances, the Board finds that financial hardship is demonstrated.

The Board also finds that collection of the debt would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended.  There is no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.  

After weighing all the evidence of record, the Board finds that recovery of the overpayment would be against equity and good conscience.  For the period extending from March 7, 2007, to June [redacted], 2008, the VA's administrative error in not processing the Veteran's notification of his incarceration outweigh any fault or unjust enrichment of the Veteran in the creation of the debt.  Moreover, for the entire period of time covered by this debt, financial hardship exists and positively outweighs the negative evidence contained in the claims folder.  Hence, the elements of equity and good conscious are in favor of the Veteran, and waiver of recovery of the indebtedness is granted.  


ORDER

Waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $20,818.00 (US dollars) is granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


